      Case 4:21-cv-02008 Document 10 Filed on 07/09/21 in TXSD Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 RAMAZAN JAFF and CHONG JAFF d/b/a                   §
 LONG POINT PLAZA,                                   §
                                                     §
        Plaintiffs,                                  §
                                                     §    CIVIL ACTION NO. 4:21-CV-02008
 v.                                                  §    JURY
                                                     §
 NAUTILUS INSURANCE COMPANY,                         §
 BRYANT WILCOX, SEDGWICK CLAIMS                      §
 MANAGEMENT SERVICES, INC., and                      §
 PATRICK EMBRY,                                      §
                                                     §
        Defendants.                                  §
                                                     §
                                                     §
                                                     §
                                                     §

      DEFENDANTS SEDGWICK CLAIMS MANAGEMENT SERVICES, INC. AND
          PATRICK EMBRY’S CERTIFICATE OF INTERESTED PARTIES

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, and the Court’s Order of

Conference (Dkt. 4), Defendants Sedgwick Claims Management Services, Inc. (“Sedgwick”) and

Patrick Embry serve this Certificate of Interested Parties, and provide as follows:

A.     Fed. R. Civ. P. 7.1 Disclosure Statement

       Sedgwick is a private corporation owned by Sedgwick Holdings, Inc. and Lightning

Cayman Merger Sub, Ltd. (“the Entities”). The Entities ultimate parent company is Sedgwick,

L.P. Sedgwick, L.P.’s ultimate majority shareholder is The Carlyle Group (“Carlyle”). Stone

Point Capital, Onex Corporation, La Caisse de dépôt et placement du Québec (CDPQ) and certain

management investors are minority shareholders. Carlyle is a New York investment firm that is

publicly traded on the New York Stock Exchange under the symbol CG. Onex Corporation is

publicly traded on Toronto Stock Exchange under the symbol ONEX.


                                                 1
      Case 4:21-cv-02008 Document 10 Filed on 07/09/21 in TXSD Page 2 of 3




B.     Financially Interested Parties

       The following persons, associations of person, firms, partnerships, corporations, affiliates,

parent corporations, and other entities are financially interested in the outcome of this litigation:

1.     Ramazan Jaff, as plaintiff.

2.     Chong Jaff, as plaintiff.

3.     Merlin Law Group, P.A., as plaintiff’s counsel.

4.     Nautilus Insurance Company, as defendant.

5.     Bryant Wilcox, as defendant.

6.     Sedgwick Claims Management Services, Inc. (“Sedgwick”), as defendant. See Sedgwick’s

       Fed. R. Civ. P. 7.1 Disclosure Statement above for a complete summary of its affiliated

       and/or parent corporations that are publicly traded.

7.     Patrick Embry, as defendant.

       Sedgwick and Patrick Embry are not aware of any other entities that are financially

interested in the outcome of this litigation.




                                                       [signature block on the following page]




                                                  2
     Case 4:21-cv-02008 Document 10 Filed on 07/09/21 in TXSD Page 3 of 3




                                             Respectfully submitted,

                                             SHACKELFORD, BOWEN, MCKINLEY & NORTON, LLP

                                             By: /s/ Bruce R. Wilkin
                                                 Bruce R. Wilkin
                                                 Texas Bar No. 24053549
                                                 bwilkin@shackelford.law
                                                 Savannah H. Benac
                                                 Texas Bar No. 24110017
                                                 sbenac@shackelford.law
                                                 717 Texas Avenue, 27th Floor
                                                 Houston, Texas 77002
                                                 Phone: (832) 415-1801
                                                 Fax: (832) 565-9030

                                             ATTORNEYS FOR DEFENDANTS SEDGWICK CLAIMS
                                             MANAGEMENT SERVICES, INC. AND PATRICK EMBRY


                                CERTIFICATE OF SERVICE

       I hereby certify that, on July 9, 2021, a true and correct copy of the foregoing was served
on all counsel of record in this lawsuit, in accordance with the FEDERAL RULES OF CIVIL
PROCEDURE.

        René M. Sigman                                                    Via electronic service
        Merlin Law Group, P.A.
        515 Post Oak Blvd., Suite 510
        Houston, TX 77027
        rmsdocket@merlinlawgroup.com


                                                    /s/ Bruce R. Wilkin
                                                        Bruce R. Wilkin




                                                3
